Name: Commission Regulation (EEC) No 945/81 of 7 April 1981 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/22 Official Journal of the European Communities 8 . 4 . 81 COMMISSION REGULATION (EEC) No 945/81 of 7 April 1981 fixing the import levies on white sugar and raw sugar THE COMMISSION OF THE EUROPEAN at present in force should be altered to the amounts COMMUNITIES , set out in the Annex hereto , Having regard to the Treaty establishing the European Economic Community , HAs ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organ - Article 1 ization of the market in sugar ('), as last amended by Regulation ( EEC) No 3455/80 ( : ), and in particular The import levies referred to in Article 1 5 ( 1 ) of Regu ­ Article 15 ( 7) thereof , lation (EEC) No 3330/74 shall be , in respect of white wn . . , . . , sugar and standard quality raw sugar, as set out in the Whereas the import levies on white sugar and raw * . r ° Annex hprpfo sugar were fixed bv Regulation ( EEC) No 1684/80 (-'), as last amended by Regulation (EEC) No 934/81 ( 4 ) ; Article 2 Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1684/80 to the This Regulation shall enter into force on 8 April information known to the Commission that the levies 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 April 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 7 April 1981 fixing the import levies on white sugar and raw sugar (ECI / 10Q k'J CCT heading Description Lew No 17.01 Beet sugar and cane sugar, in solid form : A. White sugar ; flavoured or coloured sugar 11-17 B. Raw sugar 5-91 ( i ) (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 % , the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/ 68 . (!) OJ No L 359 , 31 . 12 . 1974 , p . 1 . (-) OJ No L 360 , 31 . 12 . 1980 , p . 17 . ( 3 ) O'j No L 166. 1 . 7 . 1980 , p . 49 . (4 ) O) No L 95 , 7 . 4 . 1981 , p . 17 .